EXHIBIT 21.1 LIST OF SUBSIDIARIES SUBSIDIARY LOCATION BUSINESS DATE % OWNED ADAPSYS Document Management LP Winnipeg, Canada ECM August, 2005* 100% ADAPSYS LP Winnipeg, Canada ECM August, 2005* 100% Novus Imaging Solutions, Inc. Winnipeg, Canada ECM October, 2006* 100% Blue Hill Data Services, Inc. Pearl River, NY IT Services October, 2007* 100% Digica, Inc. Branchburg, NJ IT Services January, 2006* 100% DocuCom Imaging Solutions Inc. Toronto, Canada ECM June, 2007* 100% Human Resource MicroSystems, Inc. San Francisco, CA HRO June, 2007* 100% Research Engineers, Europe Ltd. Bristol, UK Software Sales 1986# 100% Research Engineers, GmbH Herne, Germany Software Sales November, 1995* 100% Research Engineers International Pte. Ltd. Singapore Software Sales April, 2001# 100% R-Cube Technologies, Inc. Anaheim, CA IT Services February, 1999*# 100% PacSoft Incorporated Woodinville, WA Software Sales March, 1999*# 100% NetGuru Systems, Inc. Waltham, MA IT Services September, 1999* 100% NetGuru Consulting, Inc. Waltham, MA IT Services September, 1999*# 100% Allegria Software, Inc. Anaheim, CA Software Sales April, 2000*# 100% * Acquired; balance of subsidiaries were created. # Inactive.
